Opinion issued April 19, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00739-CV
———————————
AMPCO SYSTEM PARKING, Appellant
V.
RICHARD
PRETS, Appellee

 

 
On
Appeal from the 212th District Court
Galveston
County, Texas

Trial
Court Cause No. 10CV1925
 

 
MEMORANDUM OPINION
          Appellant, Ampco System
Parking, has neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted
in Tex. R. App. P. app. A §
B(1) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal,
appellant did not respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.